ADVISORY AGREEMENT This Advisory Agreement (this “Agreement”), dated this day of August 2009 (the “Effective Date”), by and between Chertoff Group, L.L.C. (“Advisor”), a Delaware limited liability company, and BIONEUTRAL GROUP, INC. (the “Company”), a Nevada corporation. WHEREAS, Advisor wishes to provide certain professional services (the “Services”) to Company as set forth in Appendix A, which is attached hereto and made a part hereof; and WHEREAS, Company wishes to engage Advisor to perform the Services, for good and valuable consideration, as more fully described in Appendix A. NOW, THEREFORE, in consideration of the mutual promises and covenants hereinafter set forth, the parties hereto agree as set forth below. 1. SCOPE OF WORK. (a) Advisor agrees to provide the Services described in Appendix A. In the event that additional assignments are agreed upon between Advisor and Company, the parties shall execute addenda to this Agreement describing the additional assignments, including the fees and schedule for each specific assignment. (b) Company acknowledges and agrees that in providing the Services (as defined on Exhibit A), (i) none of Advisors, its Managing Principals (Michael Chertoff and Chad C. Sweet), Principals, Directors or other employees is engaging in the practice of law under this Agreement, and no attorney-client relationship exists, or will arise, as a result of providing the Services hereunder; and (ii) Company understands that it is Company’s responsibility to seek the advice of its own legal counsel with respect to any legal issues that may arise from time to time related to the subject matter of the Services. (c) Company acknowledges and agrees that, in providing the Services, none of Advisor’s Managing Principals, Principals, Directors or other employees or affiliates, including Drs. J. Bennet Waters and Jeffrey W. Runge, is engaging in the practice of medicine under this Agreement, and Advisor assumes no liability for strategic healthcare or medical marketing advice provided to Company as a result of providing the Services hereunder. Further, Company acknowledges that Advisor is not expected to, and will not, offer professional assessments regarding the safety, efficacy or potential toxicity of Company’s products, provided, however, that this shall not prevent Advisor from assisting Company in arranging for independent testing and evaluation of Company’s products. 1, SUITE 1200 WASHINGTON, DC 20005
